SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                          State v. R.K. (A-39-13) (072712)

Argued October 7, 2014 -- Decided February 3, 2015

FERNANDEZ-VINA, J., writing for a unanimous Court.


          In this appeal, the Court must determine whether defendant was afforded a fair trial, in light of numerous
errors that occurred during the trial.

         Defendant and his girlfriend, K.G., had two children, K.K. and R.K. Also living with them was K.G.’s
daughter, C.G., then age nine. Although defendant was not C.G.’s biological father, he had been in her life since she
was fifteen months old and acted as C.G.’s stepfather and disciplinarian. C.G. referred to defendant as “daddy.” On
March 30, 2009, K.G. left K.K. and C.G. in her car while she ran some errands. While the children were waiting,
C.G. told K.K. that defendant sometimes had her come to the couch and “rub his pee pee.” When their mother K.G.
returned, K.K. told her what C.G. had said.

          K.G. immediately drove home where she sat down with her daughters. C.G. told her mother that defendant
had made her touch his private area “until yellow-white stuff came out” and moved her hands in a masturbatory
motion. K.G. packed their belongings and called her father to pick them up. Later, at K.G.’s parents’ house, C.G.
told her mother that defendant had engaged in this activity with her at least ten times. C.G. also told her that during
a trip with defendant to a recycling center, defendant touched and licked her private parts. C.G. indicated that she
had told defendant she did not want to engage in these activities, but defendant told C.G. that if she refused, “[she]
wouldn’t be living at the house anymore.” K.G. then contacted the Little Egg Harbor Township Police Department.

         On April 3, 2009, the U.S. Coast Guard apprehended defendant while he was at work on a clamming vessel
at sea. Defendant denied engaging in sexual activity with C.G., stating that he had spanked C.G. in public the day
before she made the allegations, and that he believed the allegations stemmed from that incident. On June 16, 2009,
a grand jury charged defendant with second-degree sexual assault, second-degree endangering the welfare of a child,
and fourth-degree child abuse. In a superseding indictment, defendant was also charged with first-degree aggravated
sexual assault.

          Before trial, the State sought permission to present testimony from K.G. and K.K. under the fresh-
complaint doctrine. The testimony was intended to recount their conversations with C.G. regarding the alleged
abuse. The trial court admitted the testimony as evidence of the allegation, but not as proof of the underlying claim.
K.G. testified that C.G. told her defendant made her “touch his private area,” and that defendant made her “touch
him and go like this until yellow-white stuff came out of his private area.” While testifying, K.G. demonstrated the
masturbatory motion C.G. had made. K.G. also noted C.G.’s claim that defendant threatened to harm her, her
family, and her cat if C.G. ever told anyone. K.K. also provided fresh-complaint testimony. She testified that C.G.
alleged “that every night before a special occasion, [defendant] would come in and tell her to come out on the couch
and rub his pee pee.” K.K. testified on direct examination: “I was kind of, like I was sad for her and I believed her
because it’s really sad. She wouldn’t be making up things if it was not bad.” The trial judge did not instruct jurors
that fresh-complaint testimony may not be considered as substantive evidence of the underlying allegation, and no
such instruction was requested.

         A defense witness, a friend of K.G., was offered for the purpose of providing testimony that K.G. had said
she suspected defendant cheated on her, and that K.G. planned to leave him. The prosecutor objected on hearsay
grounds. Defense counsel argued that this evidence went to bias; however, the trial judge sustained the objection,
and the testimony was excluded.


                                                           1
        The jury acquitted defendant of aggravated sexual assault, but failed to reach a verdict on the sexual assault
charge. However, the jury found defendant guilty of endangering the welfare of a child and child abuse. Defendant
moved for a new trial based on the inconsistency of the verdicts; however, the motion was denied. The trial court
sentenced defendant to a nine-year prison term, with a 54-month period of parole ineligibility.

         Defendant appealed. On May 17, 2013, in an unpublished, per curiam decision, the Appellate Division
affirmed defendant’s conviction and sentence. The appellate panel found that the trial court did not abuse its
discretion by admitting the fresh-complaint testimony and further found that K.G.’s testimony was not excessive.
The panel held that neither K.G.’s nor K.K.’s testimony was “so detailed as to violate the fresh-complaint doctrine.”
The panel further determined that the trial court’s failure to provide a fresh-complaint limiting instruction did not
constitute plain error. This Court granted defendant’s petition for certification. 216 N.J. 365 (2013).

HELD: Admission of the fresh-complaint testimony, bolstering of the victim’s credibility, and exclusion of bias
testimony constituted reversible error. These errors denied defendant a fair trial.

1. The fresh-complaint doctrine allows the admission of evidence of a victim’s complaint of sexual abuse, otherwise
inadmissible as hearsay, to negate the inference that the victim’s initial silence or delay indicates that the charge is
fabricated. To qualify as fresh-complaint evidence, the victim’s statement must have been made spontaneously and
voluntarily, within a reasonable time after the alleged assault, to a person the victim would ordinarily turn to for
support. These requirements are relaxed when they are applied to juvenile victims. The trial court is required to
charge the jury that fresh-complaint testimony is not to be considered as substantive evidence of guilt, or as
bolstering the credibility of the victim; it may only be considered for the limited purpose of confirming that a
complaint was made. When a defendant fails to object to an erroneous or omitted limiting instruction, it is viewed
under the plain-error rule, Rule 2:10-2. The error will be disregarded unless a reasonable doubt has been raised
whether the jury came to a result that it otherwise might not have reached. If the State’s case is particularly strong,
any fresh-complaint instruction errors may be deemed harmless. (pp. 11-15)

2. The State may not attack one witness’s credibility through another witness’s assessment of that credibility. At
trial, a party may introduce evidence that an adverse witness is biased, and parties may demonstrate bias through
extrinsic evidence. N.J.R.E. 607. Such extrinsic evidence may include statements or “utterances.” N.J.R.E.
803(c)(3) permits the admission of out-of-court statements that go toward a declarant’s state of mind. (pp. 15-17)

3. K.G.’s fresh-complaint testimony did more than convey the nature of C.G.’s complaint, was excessively graphic,
and included threats made to the victim that were not elicited from the victim herself. New Jersey courts have been
consistent in allowing fresh-complaint witnesses to provide enough basic information that the jury will have a sense
of the complaint’s context. However, they “have adhered strictly and uniformly to the principle of disallowing
excessive details.” State v. Bethune, 121 N.J. 137, 147 (1990). While the facts of ejaculation and masturbation may
fall within the boundaries of C.G.’s testimony, K.G.’s description of the “yellow-white stuff” that “came out” was
provocative and more descriptive than originally provided. Further, K.G. testified that defendant threatened C.G.
Those threats were not elicited from C.G. at trial. The combination of K.G.’s description and the demonstration
exceeded the proper boundaries allowed in fresh-complaint testimony. The testimony did more than rebut a charge
of fabrication based on silence. The prejudicial omission of the limiting instruction, and the excessive fresh-
complaint testimony denied defendant a fair trial. (pp. 17-19)

4. While C.G.’s credibility was clearly relevant, other witnesses are prohibited from giving their opinions about her
credibility. In this case, the bolstering of witness testimony was prejudicial to defendant and constituted reversible
error. The Court further concludes that testimony about the adverse witness’s bias was admissible and that
excluding the testimony was reversible error. In light of the Court’s resolution of the fresh-complaint, bolstering
and bias-evidence issues raised by defendant in this matter, it does not address the defendant’s remaining arguments.
(pp. 19-23)

         The judgment of the Appellate Division is REVERSED and the matter is REMANDED for a new trial.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and SOLOMON;
and JUDGE CUFF (temporarily assigned) join in JUSTICE FERNANDEZ-VINA’s opinion.


                                                           2
                                      SUPREME COURT OF NEW JERSEY
                                        A-39 September Term 2013
                                                 072712

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

R.K.,

    Defendant-Appellant.


         Argued October 7, 2014 – Decided February 3, 2015

         On certification to the Superior Court,
         Appellate Division.

         Frank M. Gennaro, Designated Counsel, argued
         the cause for appellant (Joseph E. Krakora,
         Public Defender, attorney).

         Richard E. McKelvey, Assistant Prosecutor,
         Special Deputy Attorney General, argued the
         cause for respondent (James P. McClain,
         Atlantic County Prosecutor, attorney).

         Jenny M. Hsu, Deputy Attorney General,
         argued the cause for amicus curiae Attorney
         General of New Jersey (John J. Hoffman,
         Acting Attorney General, attorney).

    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    In this appeal the Court must determine whether defendant

was afforded a fair trial, in light of numerous errors that

occurred during the trial.

    This case stems from a nine-year-old victim’s allegation

that her mother’s boyfriend, defendant R.K., repeatedly molested


                                1
her.   No physical evidence of the alleged sexual assaults was

presented; therefore, the trial turned on whether the jury

believed the victim or defendant.     Ultimately, defendant was

convicted of endangering the welfare of a child and child abuse.

       The trial court permitted three different witnesses to

testify regarding the same underlying allegation under the

fresh-complaint doctrine.   That testimony, however, included

details and graphic demonstrations, and improperly bolstered the

victim’s credibility.   Thus, the purported fresh-complaint

testimony in this case went far beyond the bounds that the

doctrine permits.    Moreover, defendant argues the victim’s

mother and sister improperly bolstered her credibility by

stating they believed her allegations, and that it was not in

her character to lie.    Finally, defendant asserts that the trial

court erred when it barred proposed testimony from a defense

witness that defendant’s girlfriend suspected he cheated on her

and was planning to leave him as her testimony went to bias and

was admissible.

       This case turned entirely on witness-believability.     We

hold that the aforesaid errors that occurred denied defendant a

fair trial.    For the reasons that follow, we reverse the

Appellate Division judgment.    Admission of the fresh-complaint

testimony, bolstering of the victim’s credibility, and exclusion



                                  2
of bias testimony constituted reversible error.     We remand to

the trial court for a new trial.

    In light of our decision of these issues, we do not address

defendant’s remaining arguments.

                                 I.

    Defendant and his girlfriend, K.G., had two children:         K.K.

and R.K.    Also living with them was K.G.’s daughter, C.G., then

age nine.   Although defendant was not C.G.’s biological father,

he had been in her life since she was fifteen months old and

acted as C.G.’s stepfather and disciplinarian.     C.G. referred to

defendant as “daddy.”

    On March 30, 2009, K.G. left K.K. and C.G. in her car while

she ran some errands.     While the children were waiting, C.G.

told K.K. that defendant sometimes had her come to the couch and

“rub his pee pee.”    When their mother K.G. returned, K.K. told

her what C.G. had said.

    K.G. immediately drove back to the house where she sat down

with her daughters.     C.G. told her mother that defendant had

made her touch his private area “until yellow-white stuff came

out” and moved her hands in a masturbatory motion.     K.G. packed

their belongings and called her father to pick up her and her

children.

    Later, at K.G.’s parents’ house, C.G. told her mother that

defendant had engaged in this activity with her at least ten

                                   3
times.    C.G. also told her mother that during a trip with

defendant to a recycling center, defendant touched and licked

her private parts.    C.G. indicated to her mother that she had

told defendant she did not want to engage in these activities,

but defendant told C.G. that if she refused, “[she] wouldn’t be

living at the house anymore.”    K.G. then contacted the Little

Egg Harbor Township Police Department.

    The next day, Trooper John Villamil interviewed C.G.

During the interview, C.G. omitted the allegation regarding the

incident at the recycling center.     After speaking with C.G.,

Trooper Villamil sought and obtained a warrant for defendant’s

arrest.    On April 3, 2009, the U.S. Coast Guard apprehended

defendant while he was at work on a clamming vessel at sea.

Defendant denied engaging in sexual activity with C.G., stating

that he never had sexual feelings towards her, nor did he ever

take her out of her bedroom.    Defendant indicated his belief

that C.G. began to resent him when K.G. sent their cat away,

after defendant placed the cat in the same pen as their pit

bull.    Moreover, defendant stated that he and C.G. argued

because C.G. did not keep up with her schoolwork.     Defendant

said that he had spanked C.G. in public the day before C.G. made

the allegations, and that he believed the allegations stemmed

from that incident.



                                  4
    After defendant’s arrest, Trooper Villamil interviewed K.G.

It was then that the trooper was informed about what had

happened at the recycling center.    The case was transferred to

the Atlantic County Prosecutor’s Office.    Detective Bill Adamson

attempted to interview C.G. but she became upset when asked

about the recycling center incident.    Eventually, C.G. confirmed

the cunnilingus allegation to the detective.

                                A.

    On June 16, 2009, a grand jury charged defendant with:

second-degree sexual assault, contrary to N.J.S.A. 2C:14-2b;

second-degree endangering the welfare of a child, contrary to

N.J.S.A. 2C:24-4; and fourth-degree child abuse, contrary to

N.J.S.A. 9:6-3.   On January 6, 2011, defendant was charged in a

superseding indictment with:   first-degree aggravated sexual

assault, contrary to N.J.S.A. 2C:14-2(a); second-degree sexual

assault, contrary to N.J.S.A. 2C:14-2(b); second-degree

endangering the welfare of a child, contrary to N.J.S.A. 2C:24-

4; and fourth-degree child abuse, contrary to N.J.S.A. 9:6-3.

    Between May 2 and May 6, 2011, defendant was tried before a

jury.   The State presented C.G., K.G., K.K., and the two

investigating officers as witnesses.    Defendant testified and

presented several character witnesses on his behalf.

    Before trial, the State sought permission to present

testimony from K.G. and K.K. under the fresh-complaint doctrine.

                                 5
The testimony was intended to recount their conversations with

C.G. regarding the alleged abuse.      The trial court admitted the

testimony as evidence of the allegation, but not as proof of the

underlying claim.

    At trial, K.G. testified that C.G. told her defendant made

her “touch his private area,” and that defendant made her “touch

him and go like this until yellow-white stuff came out of his

private area.”    While testifying, K.G. demonstrated the

masturbatory motion C.G. had made.      K.G. also noted C.G.’s claim

that defendant threatened to harm her, her family, and her cat

if C.G. ever told anyone.

    K.K. also provided fresh-complaint testimony.       She

testified that C.G. alleged “that every night before a special

occasion, [defendant] would come in and tell her to come out on

the couch and rub his pee pee.”     K.K. testified on direct

examination:     “I was kind of, like I was sad for her and I

believed her because it’s really sad.      She wouldn’t be making up

things if it was not bad.”

    The trial judge did not instruct jurors that fresh-

complaint testimony may not be considered as substantive

evidence of the underlying allegation, and no such instruction

was requested.

                                  B.



                                   6
    A defense witness, a friend of K.G., was offered for the

purpose of providing testimony that K.G. had said she suspected

defendant cheated on her, and that K.G. planned to leave him.

The prosecutor objected on hearsay grounds.   Defense counsel

argued that this evidence went to bias; however, the trial judge

sustained the objection, and the testimony was excluded.

                                C.

    The jury acquitted defendant of aggravated sexual assault,

but failed to reach a verdict on the sexual assault charge.

However, the jury found defendant guilty of endangering the

welfare of a child and child abuse.   Defendant moved for a new

trial based on the inconsistency of the verdicts; however, the

motion was denied.

    The trial court sentenced defendant to a nine-year prison

term, with a 54-month period of parole ineligibility.

                              II.

    Defendant appealed.    On May 17, 2013, in an unpublished,

per curiam decision, the Appellate Division affirmed defendant’s

conviction and sentence.

    The appellate panel found that the trial court did not

abuse its discretion by admitting the fresh-complaint testimony.

The panel found that K.G.’s testimony was not excessive, and

that it instead was “limited to the details necessary to

describe the nature of C.G.’s complaint.”   Moreover, the panel

                                7
held that neither K.G.’s nor K.K.’s testimony was “so detailed

as to violate the fresh-complaint doctrine.”   Finally, the panel

determined that the trial court’s failure to provide a fresh-

complaint limiting instruction did not rise to the level of

plain error.   This Court granted defendant’s petition for

certification.   State v. R.K., 216 N.J. 365 (2013).

                                 III.

    Defendant argues that the trial court’s admission of overly

detailed and cumulative fresh-complaint testimony was plain

error.   Further, defendant argues that the trial court’s failure

to provide a limiting instruction -- that fresh-complaint

testimony may not prove defendant’s guilt nor bolster a victim’s

credibility -- was plain error.

    Defendant contends that K.G.’s testimony was excessive, as

it included “graphic details.”    Specifically, K.G. reenacted the

“graphic physical demonstration” C.G. gave her mother.

Defendant argues that K.K.’s testimony was duplicative and

bolstered C.G.’s credibility because K.K. indicated that C.G.

would not make things up.   Defendant further argues that K.G.

was biased against him, and the trial court improperly excluded

K.G.’s friend’s admissible testimony supporting that bias.

    Defendant argues that there were several additional errors

at trial.   Defendant claims that the prosecutor improperly used

defendant’s prior convictions during her cross-examination.

                                  8
Defendant argues that the prosecutor’s assertion that he had “no

problem breaking the law” suggested he had a criminal character,

and was therefore guilty.

    Moreover, defendant argues that the prosecutor improperly

bolstered C.G.’s credibility in her summation, misinformed the

jury by stating they “are the law,” and commented on C.G.’s

“future memories,” a fact that was not in evidence.

    Defendant also contends that Trooper Villamil’s testimony,

which created the impression that defendant was so dangerous he

had to be apprehended at sea, was prejudicial and unnecessary.

    In response, the State argues that the admission of fresh-

complaint testimony was not erroneous.   The State asserts that

K.G. testified with minimal detail, that each component of

K.G.’s testimony was necessary, and that she did not exceed any

facts provided by C.G. herself.   As to K.K.’s testimony, the

State argues that it was not cumulative, and that it was

important for the jury to hear K.K.’s side of the story.

    The State notes that defendant failed to request a limiting

instruction, and contends that the court’s failure to provide

such an instruction does not rise to the level of plain error.

    The State also maintains that it complied with the trial

judge’s instructions regarding defendant’s prior convictions:

the prosecutor did not improperly use the prior convictions

during cross-examination; the jury was properly instructed on

                                  9
those convictions; and no connection could be drawn between

defendant’s past crimes and the charged offense.

    With respect to the witness testimony, the State submits

that Trooper Villamil’s reference to the warrant was not

prejudicial, and that K.K.’s testimony did not violate

defendant’s right to a fair trial.    The State argues that

excluding evidence of K.G.’s bias was correct, because the

information was remote and only tenuously connected to the

allegations against defendant.

    As to the summation, according to the State, the prosecutor

summarized the State’s evidence, rejected the defense’s theory,

and framed jurors as the fact-finders.    The State views the

prosecutor’s statement that “C.G. had no reason to lie” as

directly responsive to defense counsel’s assertion that C.G.

wanted to get rid of defendant and resented his discipline.

Further, the State argues that the prosecutor properly responded

to defense counsel’s highlighting of C.G.’s failure to complain

consistently and her failure to complain at an earlier time.

The State argues that the prosecutor did not “inflame the

jurors’ passions,” but instead, persuaded the jury to convict

based on its factual findings.

    Finally, the State contends that defendant’s argument

regarding the inconsistent verdict is contrary to well-



                                 10
established law, the verdicts were supported by the evidence,

and defendant’s sentence was not excessive.

    The Attorney General, as amicus, argues that the fresh-

complaint testimony is appropriate and that the omission of a

limiting instruction was not erroneous.    Further, the Attorney

General contends that the fresh-complaint testimony “added

practically nothing” because C.G. provided a more detailed

account than any of the fresh-complaint witnesses.    Finally, the

Attorney General argues that even if the testimony violated the

fresh-complaint doctrine, it would have been admitted under the

tender-years exception to the hearsay rule because C.G. was

under twelve when she made these allegations.

                                IV.

                                A.

    Our evaluation of defendant’s primary argument requires

that we first examine the fresh-complaint doctrine.    That

doctrine allows the admission of evidence of a victim’s

complaint of sexual abuse, otherwise inadmissible as hearsay, to

negate the inference that the victim’s initial silence or delay

indicates that the charge is fabricated.    See State v. Hill, 121

N.J. 150, 163 (1990); State v. Balles, 47 N.J. 331, 338 (1966),

cert. denied, 388 U.S. 461, 87 S. Ct. 2020, 18 L. Ed. 2d 1321

(1967).   In order to qualify as fresh-complaint evidence, the

victim’s statement must have been made spontaneously and

                                11
voluntarily, within a reasonable time after the alleged assault,

to a person the victim would ordinarily turn to for support.

State v. W.B., 205 N.J. 588, 616 (2011); Hill, supra, 121 N.J.

at 163 (citing State v. Tirone, 64 N.J. 222, 226-27 (1974));

Balles, supra, 47 N.J. at 338-39.     These requirements are

relaxed when they are applied to juvenile victims.     State v.

Bethune, 121 N.J. 137, 143-44 (1990).     This Court has recognized

that children may be “too frightened and embarrassed to talk

about” the sexual abuse they have encountered, and therefore,

juvenile victims are given additional time to complain, and

their complaint may be elicited through non-coercive

questioning.   Ibid.

    Only the facts that are minimally necessary to identify the

subject matter of the complaint should be admitted; the fresh-

complaint testimony is not to be used “to corroborate the

victim’s allegations concerning the crime.”     Id. at 146; see

also W.B., supra, 205 N.J. at 617 (“A witness may testify only

to the general nature of the complaint, and unnecessary details

of what happened should not be repeated.”).     Therefore, the

trial court is required to charge the jury that fresh-complaint

testimony is not to be considered as substantive evidence of

guilt, or as bolstering the credibility of the victim; it may

only be considered for the limited purpose of confirming that a

complaint was made.    Bethune, supra, 121 N.J. at 147-48; State

                                 12
v. P.H., 178 N.J. 378, 393 (2004) (asserting that Bethune

“required” courts to give limiting instruction).

    When a defendant fails to object to an erroneous or omitted

limiting instruction, it is viewed under the plain-error rule,

Rule 2:10-2.   Thus, the error will be disregarded unless a

reasonable doubt has been raised whether the jury came to a

result that it otherwise might not have reached.     State v.

Daniels, 182 N.J. 80, 95 (2004).     Plain error is more likely to

be found if there is any indication that jurors considered the

fresh-complaint testimony for an improper purpose.     See, e.g.,

State v. Williams, 377 N.J. Super. 130, 152 (App. Div.), certif.

denied, 185 N.J. 297 (2005).   However, if the State’s case is

particularly strong, any fresh-complaint instruction errors may

be deemed harmless.   Tirone, supra, 64 N.J. 227.

    Finally, in order to reduce the possibility of duplicative

testimony, trial courts have discretion to determine whether

multiple fresh-complaint witnesses may testify.     Hill, supra,

121 N.J. at 169.   This exercise of discretion depends on the

strength of the State’s case because the testimony may have

already been established by prior witnesses.     Id. at 169-70.     If

the trial judge finds that the fresh-complaint criteria has been

met, then he or she may “assess, in light of the rule’s narrow

purpose of negating inferences that the victim had failed to



                                13
complain, whether repeated testimony” would be irrelevant or

prejudicial.      Ibid.

    In Bethune, supra, fresh-complaint testimony was elicited

from a hospital worker, who referenced the “specific act of

penetration,” and indicated that the child had been assaulted

“many times.”      121 N.J. at 147.    Contrary to the worker’s

statement, however, the victim testified that there had only

been a single incident of assault.         Ibid.   Further, the

defendant was only on trial for “one specific incident of sexual

abuse.”   Ibid.    Therefore, the Court concluded that the hospital

worker’s testimony was “highly prejudicial to [the] defendant,”

and appeared to be “excessively detailed to qualify under the

fresh-complaint rule” because no other evidence supported those

claims.   Ibid.    However, the Court ultimately found the

testimony admissible under the tender-years exception to the

hearsay rule, ibid., which states:

          [A] statement made by a child under the age of
          12 relating to sexual misconduct committed
          with or against that child is admissible in a
          criminal, juvenile, or civil proceeding if (a)
          the proponent of the statement makes known to
          the adverse party an intention to offer the
          statement and the particulars of the statement
          at such time as to provide the adverse party
          with a fair opportunity to prepare to meet it;
          (b) the court finds, in a hearing conducted
          pursuant to Rule 104(a), that on the basis of
          the time, content and circumstances of the
          statement there is a probability that the
          statement is trustworthy; and (c) either (i)
          the child testifies at the proceeding, or (ii)

                                      14
            the child is unavailable as a witness and
            there   is   offered    admissible   evidence
            corroborating the act of sexual abuse;
            provided that no child whose statement is to
            be offered in evidence pursuant to this rule
            shall be disqualified to be a witness in such
            proceeding by virtue of the requirements of
            Rule 601.

            [N.J.R.E. 803(c)(27).]

    In Balles, supra, the Court determined that fresh-complaint

testimony is not improper when the testimony “merely show[s] the

nature of the complaints . . . [that] would have been

unintelligible” had more detail not been given.    47 N.J. at 339.

In that case, a mother testified that her daughter indicated the

defendant had “put his hands down her panties and had touched

here.”    Ibid.   The Court found that the mother did not elaborate

on the victim’s testimony, and instead determined that what the

mother said was necessary to get the point across clearly and

intelligently. Ibid.

                                     B.

    We next turn to bolstering of witness testimony.        The State

may not attack one witness’s credibility through another

witness’s assessment of that credibility.     State v. Frisby, 174

N.J. 583, 593-94 (2002); State v. Clausell, 121 N.J. 298, 337-38

(1990).    In Frisby, supra, the court found that an

investigator’s testimony was erroneous when he testified that

one witness was “more credible” than the other.    174 N.J. at


                                  15
594-96.   Likewise, in Clausell, supra, the court found that when

a police composite artist testified that the key prosecution

witness was a “very good witness,” he “improperly bolstered

[her] credibility,” even in the absence of an objection.   121

N.J. at 338.

    If a defendant fails to object to improper testimony at

trial, the plain error rule applies.   See R. 2:10-2; State v.

Bogen, 13 N.J. 137, 141-42 (“Ordinarily a defendant will not be

heard to claim prejudice if defense counsel does not interpose a

timely and proper objection to the improper remarks. . . .”),

cert. denied, 346 U.S. 825, 74 S. Ct. 44, 98 L. Ed. 350 (1953).

    We also consider the admissibility of bias evidence.   At

trial, a party may introduce evidence that an adverse witness is

biased.   State v. Gorrell, 297 N.J. Super. 142, 149 (App. Div.

1996) (“It is elementary that a party may show bias, including

hostility, of an adverse witness.” (quoting State v. Smith, 101

N.J. Super. 10, 13 (App. Div. 1968), certif. denied, 53 N.J. 577

(1969))); see also Clayton v. Freehold Twp. Bd. of Educ., 67

N.J. 249, 253 (1975); State v. Pontery, 19 N.J. 457, 472 (1955)

(“[I]t is proper for either the defense or the prosecution to

show the interest of a witness as bearing upon the witness’

credibility.”).




                                16
    Parties may demonstrate bias through extrinsic evidence.

N.J.R.E. 607.   Such extrinsic evidence may include statements or

“utterances”:

         The objection on the ground of hearsay to
         defendant’s proffer of witnesses who would
         have testified about [a key State witness’s]
         threats against defendant was also mistaken.
         Wigmore states the pertinent rule as follows:
         “Utterances indirectly indicating fear, ill-
         will, excitement, or other emotion on the part
         of the speaker are also admissible, whether
         the person be one whose state of mind is in
         issue . . . or a witness whose bias is to be
         ascertained.”

         [Gorrell, supra, 297 N.J. Super. at 149-50
         (quoting 6 Wigmore on Evidence § 1790 at 326
         (Chadbourn rev. 1976)).]

    Hearsay is an out-of-court statement offered “to prove the

truth of the matter asserted” therein.   N.J.R.E. 801.    N.J.R.E.

803(c)(3) permits the admission of out-of-court statements that

go toward a declarant’s state of mind.

                                V.

    We now turn to the facts of this case and consider whether

defendant was provided a fair trial.

                                A.

    Here, K.G.’s fresh-complaint testimony was excessive.      It

did more than convey the nature of C.G.’s complaint, was

excessively graphic, and included threats made to the victim

that were not elicited from the victim herself.



                                17
    Our courts have been consistent in allowing fresh-complaint

witnesses to provide enough basic information that the jury will

have a sense of the complaint’s context.   E.g., Balles, supra,

47 N.J. at 339 (determining that testimony that defendant put

his hands down victims panties and touched here was

permissible).   However, our courts “have adhered strictly and

uniformly to the principle of disallowing excessive details.”

Bethune, supra, 121 N.J. at 147.

    Here, C.G. claimed that defendant forced her to touch and

masturbate his penis, and that he touched and licked her vagina.

When K.G. testified, however, her testimony went beyond C.G.’s

and asserted that defendant made C.G. “touch him and go like

this until yellow-white stuff came out of his private area.”

K.G. also demonstrated for the court the masturbatory motion.

While the facts of ejaculation and masturbation may fall within

the boundaries of C.G.’s testimony, K.G.’s description of the

“yellow-white stuff” that “came out” was provocative and more

descriptive than originally provided.

    Further, K.G. testified that defendant threatened C.G.,

saying that if she told anyone, “he would hurt her and he would

hurt her family and her cat.”   Those threats were not elicited

from C.G. at trial.

    The combination of K.G.’s description and the demonstration

exceeded the proper boundaries allowed in fresh-complaint

                                18
testimony.     The testimony did more than rebut a charge of

fabrication based on silence.

    Further, the testimony elicited from K.G. was not only

excessive, it was prejudicial.     The narrow purpose of fresh-

complaint testimony extends only to the fact of the victim’s

complaint, not to its details.     W.B., supra, 205 N.J. at 616-17;

Hill, supra, 121 N.J. at 163.

    We further find that the State’s case was premised in its

entirety on witness credibility, given defendant’s affirmative

denial and the lack of physical evidence.    Thus, the prejudicial

omission of the limiting instruction, and the excessive fresh-

complaint testimony denied defendant a fair trial.     Therefore,

we reverse on those grounds.

                                  B.

    We turn next to assess whether C.G.’s stepsister, K.K. and

their mother, K.G. improperly bolstered C.G.’s credibility and

thereby prejudiced defendant.

    While C.G.’s credibility was clearly relevant, other

witnesses are prohibited from giving their opinions about her

credibility.    See Frisby, supra, 174 N.J. at 591-96; Clausell,

supra, 121 N.J. at 337-38.     K.K.’s testimony violated this

principle when she testified that she “believed” her sister, and

that C.G. “wouldn’t be making things up if it was not bad.”

K.K.’s testimony further violated this principle, when, in

                                  19
response to a question about whether or not C.G. told lies

before, she testified “[n]ot like this.      She would never lie

about something like this.”

    Because there was no objection at trial to these comments,

the errors call for a plain-error analysis.     In Frisby, supra,

171 N.J. at 594-96, no objection was made to the use of improper

bolstering testimony.      We nevertheless found the testimony

plainly erroneous, noting that “[t]his case was a pitched

credibility battle between [two individuals] on the pivotal

issue of whether [one person] promised to care for [another].

Any improper influence on the jury that could have tipped the

credibility scale was necessarily harmful and warrants

reversal.”   Id. at 596.    This case calls for the same result.

Here, like in Frisby, this case presented a “pitched credibility

battle” between C.G. and defendant over who was telling the

truth.   As such, the improper witness bolstering was harmful to

defendant and prejudiced his case.      Therefore, we conclude that

the bolstering of witness testimony was prejudicial to defendant

and constituted reversible error.

    We also conclude that the testimony about the adverse

witness’s bias was admissible.     The proffered testimony that

K.G.’s friend knew defendant had cheated on K.G., and

apparently, that K.G. intended to leave him was not hearsay

because it was not being offered for the truth that defendant

                                   20
was cheating or that K.G. planned to leave, but rather, to show

that K.G. might have an interest to lie about defendant.     We

therefore find that excluding the bias testimony was also

reversible error.

                                  C.

    Defendant also raises several other arguments.

Specifically he contends that the trooper’s reference to the

arrest warrant during his testimony was misleading and

prejudicial.    During his testimony, the trooper testified to the

circumstances of how he obtained the warrant and to the

circumstances of the arrest, stating “[t]he defendant was

apprehended by the U.S. Coast Guard.     He was on a clam[m]ing

vessel out at sea and they boarded the ship and took custody of

him.”

    Defendant also contends that the admission of prior

conviction evidence was erroneous.     Before defendant testified,

the trial court determined that defendant’s prior convictions

were admissible in order to attack his credibility.     However,

the trial judge limited admission to the number, degree, and

nature of offenses, not to the counts or the facts.     During

direct examination of defendant, defendant discussed his prior

convictions.

    On cross-examination, the prosecutor asked the following

questions:     “So you have no problem breaking the law if it’s

                                  21
necessary for your needs, correct?”; “You do what you have to do

to get what you want, correct?”; “Well, you certainly weren’t

law-abiding when you committed those crimes, were you?”; “But

now you’ve told this jury today you would never do anything to

[C.G.], right?”

    Defendant further contends that during the State’s

summation the prosecutor asserted that C.G. “had an incentive to

tell the truth” and “has no reason to lie.”   In her conclusion,

the prosecutor stated:

         [m]embers of the jury, when we all look back
         on our childhoods, we think about baseball
         games, playing soccer, maybe some ballet
         lessons, but when [C.G.] thinks back on her
         childhood, she’s going to remember the
         defendant and she’s going to remember what he
         did to her. You, ladies and gentlemen, you
         are the law here today. You have the power.
         Tell that man I know what you did to [C.G.].
         Tell him you know what he made [C.G.] do. Tell
         him he’s not going to get away with it. Find
         the defendant guilty on all counts of the
         indictment. Thank you.

                                D.

    In light of our resolution of the fresh-complaint,

bolstering and bias-evidence issues raised by defendant in this

matter, we do not address the defendant’s arguments regarding

the trooper’s reference to the arrest warrant, the prosecutor’s

use of prior convictions during cross-examination and the

prosecutor’s summation.   However, we note that defendant’s

arguments raise concerns regarding the propriety of the

                                22
trooper’s reference to the arrest warrant and the prosecutor’s

cross-examination and summation.    Our determination not to

address those issues does not signify our approval.

                               VI.

    For the reasons set forth above, the judgment of the

Appellate Division is reversed and the case is remanded for a

new trial.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
and SOLOMON; and JUDGE CUFF (temporarily assigned) join in
JUSTICE FERNANDEZ-VINA’s opinion.




                               23
                 SUPREME COURT OF NEW JERSEY


NO.     A-39                                    SEPTEMBER TERM 2013
ON CERTIFICATION TO             Appellate Division, Superior Court




STATE OF NEW JERSEY,
        Plaintiff-Respondent,
                v.
R.K.,
        Defendant-Appellant.




DECIDED                February 3, 2015
                 Chief Justice Rabner                       PRESIDING
OPINION BY                  Justice Fernandez-Vina
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY



                                     REVERSE AND
  CHECKLIST
                                       REMAND

  CHIEF JUSTICE RABNER                      X

  JUSTICE LaVECCHIA                         X

  JUSTICE ALBIN                             X

  JUSTICE PATTERSON                         X

  JUSTICE FERNANDEZ-VINA                    X

  JUSTICE SOLOMON                           X

  JUDGE CUFF (t/a)                          X

  TOTALS                                    7




                                                     1